UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                            _________________

                               No. 96-10337

                           (Summary Calendar)
                            _________________


           ROBERT VAN WINKLE,


                                   Plaintiff-Appellant,

           versus


           WHITE SWAN, INC.,


                                   Defendant-Appellee.



            Appeal from the United States District Court
                 For the Northern District of Texas
                          (3:94-CV-2498-T)


                         October 23, 1996
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff Robert Winkle appeals the district court’s grant of

summary judgment in his claim against Defendant White Swan, Inc.

under the Americans with Disabilities Act (“ADA”).           We affirm.

                                     I

     Robert Winkle seriously injured his back while working as a


     *
            Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
truck driver for White Swan.         After back surgery, Winkle returned

to work and injured his back again.                White Swan intermittently

employed Winkle throughout the late 1980s and early 1990s, a period

characterized by Winkle’s long disability leave, collection of

worker’s compensation benefits, litigation, and repeated episodes

of short employment followed by long, back-related injury leave.

     Winkle returned to work for White Swan after the two parties

settled a retaliatory discharge suit.               Under the terms of the

settlement, the company paid Winkle a sum for compensation and

agreed to reinstate him to his former job as a driver, provided

that he receive a full medical release to return to work.                    On

Winkle’s   first   day   back   on   the    job,    he   reinjured   his   back.

Thereafter, his doctor restricted him to work that did not include

climbing, using stairs or ramps, or lifting more than twenty

pounds. As its truck driving jobs required drivers to lift more

than twenty pounds, White Swan prohibited Winkle from bidding on

trucking jobs and later fired him.

     Winkle filed this action, alleging that his firing constituted

actionable discrimination under the ADA.                  The district court

dismissed the case on summary judgment, holding that Winkle had not

shown that he was able to perform the essential tasks of his job,

either with or without accommodation. Winkle filed a timely notice

of appeal.

                                      II

     Appellate review of a grant of summary judgment employs the

                                      -2-
same standard of review used by the trial court.                  Rizzo v.

Children’s World Learning Ctrs., Inc., 84 F.3d 758, 761 (5th Cir.

1996).   Summary judgment is appropriate when “there is no genuine

issue as to any material fact and . . . the moving party is

entitled to a judgment as a matter of law.”        FED. R. CIV. P. 56(c).

A dispute as to material fact is “genuine” if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106

S.Ct. 2505, 2510 (1986).        Therefore, we will affirm a grant of

summary judgment against any party who fails to establish an

essential element of that party’s case, and on which that party

will bear the burden of proof at trial.          Celotex v. Catrett, 477

U.S. 317, 322, 106 S.Ct. 2548, 2552 (1986).

     When    ruling   on   summary   judgment   motions,   we   credit   the

evidence of the nonmovant and draw all justifiable inferences in

his favor.     Anderson, 477 U.S. at 255.        However, the nonmoving

party may not show a genuine issue for trial by mere “metaphysical

doubt as to the material facts, by conclusory allegations, by

unsubstantiated assertions, or by only a scintilla of evidence.”

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

                                     III

     Where an employer concedes that he made an employment decision

based on an employee’s disability, an employee must make three

showings for a successful ADA claim: (1) that the employee is a


                                     -3-
disabled person within the meaning of the ADA; (2) that he is

qualified to perform the essential functions of his job, either

with or without reasonable accommodation; and (3) that the employer

discriminated against him because of his disability.             Rizzo, 84

F.3d at 763.     Winkle conceded that he was unable to perform the

essential     functions   of    the   truck     driver’s   job     without

accommodation, and the district court granted summary judgment

because he presented insufficient evidence to show that he could

perform the job with reasonable accommodation by White Swan.

     White Swan produced evidence that the essential functions of

a backhaul driver required the driver to lift, carry, and load

cases weighing 23.5 pounds.        Winkle does not dispute that his

doctor restricted him from such work, but instead contends that (1)

he could perform other jobs, such as a forklift driver, spotter, or

full load driver on a route that would not require lifting; and (2)

White Swan could accommodate him by employing a helper to ride in

the truck with him to do any necessary lifting.

     As to his first contention, Winkle states that there were

other jobs available at White Swan that he could have performed;

however, he failed to show that such jobs were available, the

essential functions of those jobs, or that he could perform them.

As   the    district   court   pointed   out,   such   conclusions     are

insufficient where the plaintiff “offered nothing beyond his own

subjective opinion that he could perform the other jobs.”         Order at



                                   -4-
6 (quoting White v. New York Int’l Corp., 45 F.3d 357, 362 & n.9

(10th Cir. 1995)).    The ADA does not require White Swan to displace

another worker to place Winkle in a job, Milton v. Scriverner,

Inc., 53 F.3d 1118, 1124-25 (10th Cir. 1995), nor to create a new

job especially for him.     Kiess v. D&H Dist. Co., No. 93-6398, 1996

WL 384634 at *3 (D. Md. Jan. 5, 1995).         Here Winkle has failed to

produce more than conclusory allegations and assertions regarding

his qualifications for and the availability of other jobs.

      Winkle   separately   contends    that    White   Swan   failed   to

accommodate him by providing a helper to ride routes and perform

lifting tasks.    Winkle stated that he had once seen another driver

with such a helper.    The district court held that this evidence was

insufficient to withstand summary judgment because Winkle failed to

show that the helper was an accommodation for the other driver and

because Winkle did not produce such evidence as the nature or

duration of the helper’s assignment. The court also held that such

an accommodation “seems unreasonable.”

      We need not reach the reasonability of such an accommodation,

because White Swan has no obligation to create new positions at the

company to accommodate an injured worker. Kiess, 1996 WL 384634 at

*3.   Furthermore, Winkle failed to introduce enough evidence to

show that the worker he saw was hired as an accommodation in the

first place.     This bare allegation without evidentiary support is

insufficient to withstand summary judgment.


                                  -5-
     We hold that the district court did not err when it granted

White Swan’s motion for summary judgment.   Accordingly, we AFFIRM.




                               -6-